2021 WI 90

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1845-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Eric L. Crandall, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Eric L. Crandall,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST CRANDALL


OPINION FILED:         December 21, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                      2021 WI 90
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2019AP1845-D


STATE OF WISCONSIN                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Eric L. Crandall, Attorney at Law:

Office of Lawyer Regulation,                                       FILED
           Complainant,                                       DEC 21, 2021
      v.                                                         Sheila T. Reiff
                                                              Clerk of Supreme Court
Eric L. Crandall,

           Respondent.




      ATTORNEY     disciplinary     proceeding.        Attorney's         license

suspended.


      ¶1   PER CURIAM.       We review the report of Referee James

Evenson recommending that the court suspend Attorney Eric L.

Crandall's license to practice law in Wisconsin for 60 days.

Neither    party   has   appealed   from    the     referee's        report     and

recommendation.

      ¶2   After   careful    review   of   the    matter,      we    adopt     the

referee's findings of fact and conclusions of law with respect

to Attorney Crandall's misconduct and agree that the misconduct
warrants a 60-day suspension of Attorney Crandall's license to
                                                                         No.     2019AP1845-D



practice law in Wisconsin.                   The Office of Lawyer Regulation

(OLR)      does     not     seek    restitution,       and        we     do     not        order

restitution.        As is our usual custom, we order Attorney Crandall

to pay the full costs of this disciplinary proceeding, which are

$5,824.25 as of October 6, 2021.

      ¶3     Attorney          Crandall    was    admitted       to    practice       law    in

Wisconsin in 1991.             He was admitted to practice law in Minnesota

in 1998.      He has been the subject of five prior disciplinary

proceedings.        In 2006, his Wisconsin law license was suspended

for three months as reciprocal discipline as to that imposed by

the   Minnesota          Supreme    Court    for    neglecting          client       matters,

failing to communicate with clients, failing to appear at court

hearings, failing to comply with discovery rules, and failing to

cooperate         with     the     disciplinary       investigation.                  In      re

Disciplinary        Proceedings         Against    Crandall,           2006    WI     6,     287

Wis. 2d 102, 708 N.W.2d 690.

      ¶4     In 2008, Attorney Crandall was publicly reprimanded

for advancing a frivolous claim, failing to file a client's
affidavit     or    a     brief    in   opposition    to     a    motion       for    summary

judgment, failing to keep clients reasonably informed, failing

to return clients' files in a timely manner, and failing to

cooperate     with       the    OLR's     investigation.          In    re     Disciplinary

Proceedings Against Crandall, 2008 WI 14, 307 Wis. 2d 536, 745

N.W.2d 679.

      ¶5     In addition to the public reprimand in 2008, Attorney

Crandall's Wisconsin law license was suspended for 30 days as
reciprocal discipline to that imposed by the Minnesota Supreme
                                              2
                                                             No.    2019AP1845-D



Court for failing to act with diligence and promptness, failing

to   communicate    with   clients,   engaging     in     conduct    involving

dishonesty and misrepresentation, and failing to cooperate with

the Minnesota disciplinary investigation.                In re Disciplinary

Proceedings Against Crandall, 2008 WI 112, 314 Wis. 2d 33, 754

N.W.2d 501.

       ¶6   In 2011, Attorney Crandall's Wisconsin law license was

suspended for five months for failing to hold advanced fees in

trust, failing to refund unearned fees, and failing to cooperate

with the OLR's investigation.             In re Disciplinary Proceedings

Against Crandall, 2011 WI 21, 332 Wis. 2d 698, 798 N.W.2d 183.

       ¶7   In 2015, Attorney Crandall was publicly reprimanded

for failing to comply with the requirements of the supreme court

rule relating to the duties of an attorney whose license has

been    suspended    and   failing    to     cooperate     with     the   OLR's

investigation.      In re Disciplinary Proceedings Against Crandall,

2015 WI 111, 365 Wis. 2d 682, 872 N.W.2d 649.

       ¶8   On September 30, 2019, the OLR filed a seven count
complaint against Attorney Crandall alleging misconduct arising

out of Attorney Crandall's representation of J.C. and L.S.                 J.C.

hired Attorney Crandall in February of 2018 to represent him in

a civil action and also to represent his girlfriend, L.S., in a

separate matter.       J.C. had retained Attorney Crandall to do

legal work for him in the past and had been satisfied with that

representation.     J.C. agreed to pay Attorney Crandall $2,500 for

his matter and $500 for L.S.'s matter.            Attorney Crandall also
told J.C. he would charge a contingency fee of 25 percent.
                                      3
                                                                              No.        2019AP1845-D



      ¶9      On February 28, 2018, Attorney Crandall sent J.C. a

"Hybrid       Contingent             Fee         Retainer       Agreement"           for            each

representation.            Under       the        proposed      contract,           if     Attorney

Crandall settled the case prior to a trial judgment, J.C. or

L.S. would pay Attorney Crandall's fees at the rate of $295 per

hour,   and    also      pay     a    contingent          fee    of    25     percent.               The

agreement did not contain language concerning the placement of

any   advanced      fees    in       Attorney          Crandall's      operating           account.

Neither Attorney Crandall, J.C., or L.S. signed either retainer

agreement.

      ¶10     In March 2018, Attorney Crandall asked J.C. for the

$2,500 fees for his case, and J.C. authorized Attorney Crandall

to charge him $2,500 on an American Express credit card.                                              On

March   16,    2018,      Attorney          Crandall        charged     $3,500           to    J.C.'s

American      Express      card        and       deposited       those      funds,            less     a

processing fee, into his operating account at U.S. Bank.                                           After

receiving the advanced fees, Attorney Crandall took no further

action in either representation.
      ¶11     Attorney     Crandall          never      provided       J.C.    or        L.S.       with

notices     stating      Attorney          Crandall's       obligation        to     refund          any

unearned      advanced      fees           and    provide       an    accounting              at     the

termination         of     the        representation;                Attorney            Crandall's

obligation     to    submit      any        unresolved       fee      disputes       to       binding

arbitration within 30 days of receiving written notice of a

dispute; and the ability of J.C. or L.S. to file a claim with

the Wisconsin Lawyers' Fund for Client Protection in the event
Attorney Crandall failed to refund unearned advanced fees.
                                                   4
                                                                No.   2019AP1845-D



      ¶12   J.C.    emailed     and   called   Attorney    Crandall     numerous

times to inquire about the status of his matter, but Attorney

Crandall did not substantively respond beyond a single promise

that he would file a complaint within a few weeks.

      ¶13   J.C. terminated Attorney Crandall's representation in

August 2018 in both matters.            J.C. requested Attorney Crandall

return the client files and refund the $3,500.                   On August 14,

2018, Attorney Crandall mailed J.C. the files, and indicated he

would refund the advanced fees soon but failed to do so.

      ¶14   J.C. filed a grievance with the OLR on September 4,

2018.   The OLR wrote to Attorney Crandall on November 15, 2018

asking him to respond to the grievance and requesting a copy of

J.C.'s and L.S.'s files as well as Attorney Crandall's records

regarding the $3,500 fee.

      ¶15   Attorney Crandall refunded J.C. the $3,500 advanced

fee on November 16, 2018.

      ¶16   On December 10, 2018, the date by which the OLR had

asked Attorney Crandall to respond to the grievance, Attorney
Crandall faxed a letter to the OLR asking for more time to

respond.    After Attorney Crandall failed to respond to two more

OLR requests for a response to the grievance, on February 13,

2019, the OLR moved this court for an order to show cause as to

why   Attorney     Crandall's    license    should   not   be    suspended    for

failure to cooperate in the investigation.                 Attorney Crandall

eventually sent the OLR a response sufficient for it to continue

its investigation.      On May 1, 2019, this court granted the OLR's
request to withdraw its motion for a temporary suspension.
                                        5
                                                No.   2019AP1845-D



    ¶17    The OLR's complaint alleged the following counts of

misconduct:

    Count 1: By    agreeing  to   perform  legal services
    pursuant to a fee agreement with a contingent fee
    component, where J.C. had not signed the agreement,
    Attorney Crandall violated SCR 20:1.5(c).1

    Count 2: By     charging   $3,500 to   J.C.'s American
    Express credit card, an amount that exceeded what J.C.
    had    authorized,      Attorney   Crandall   violated
    SCR 20:8.4(c). 2


    Count 3: By accepting advanced fees from J.C. and
    depositing the fees in his business account, with no
    evidence of an intention to utilize the alternative
    protection   for   advanced  fees   permitted  under




    1   SCR 20:1.5(c) provides:

         A fee may be contingent on the outcome of the
    matter for which the service is rendered, except in a
    matter in which a contingent fee is prohibited by par.
    (d) or other law. A contingent fee agreement shall be
    in a writing signed by the client, and shall state the
    method by which the fee is to be determined, including
    the percentage or percentages that shall accrue to the
    lawyer in the event of settlement, trial or appeal;
    litigation and other expenses to be deducted from the
    recovery; and whether such expenses are to be deducted
    before or after the contingent fee is calculated. The
    agreement must clearly notify the client of any
    expenses for which the client will be liable whether
    or not the client is the prevailing party.        Upon
    conclusion of a contingent fee matter, the lawyer
    shall provide the client with a written statement
    stating the outcome of the matter and if there is a
    recovery, showing the remittance to the client and the
    method of its determination.
    2  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."

                                  6
                                                  No.   2019AP1845-D


    SCR 20:1.5(g),       Attorney      Crandall     violated
    SCR 20:1.5(f).3

    Count 4: By failing to take any action on J.C.'s or
    L.S.'s legal matters, Attorney Crandall violated
    SCR 20:1.3.4

    Count 5: By failing to respond to J.C.'s multiple
    requests for information regarding his legal matter,
    Attorney Crandall violated SCR 20:1.4(a)(4).5

    Count 6: By failing to promptly refund the unearned
    advanced fees of $3,500, Attorney Crandall violated
    SCR 20:1.16(d).6

    Count 7: By willfully failing to timely provide
    information in response to the OLR's investigation,



    3   SCR 20:1.5(f) provides:

         Except as provided in SCR 20:1.5(g), unearned
    fees and funds advanced by a client or 3rd party for
    payment of fees shall be held in trust until earned by
    the lawyer, and withdrawn pursuant to SCR 20:1.5(h).
    Funds advanced by a client or 3rd party for payment of
    costs shall be held in trust until the costs are
    incurred.
    4  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    5  SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    6   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.

                                   7
                                                              No.     2019AP1845-D


       Attorney    Crandall    violated    SCR 22.03(2)7                and
       SCR 22.03(6),8 enforceable via SCR 20:8.4(h).9
       ¶18    Attorney    Crandall    filed    an    answer   to     the   OLR's

complaint on October 31, 2019.

       ¶19    A hearing was held before the referee on May 11, 2021.

Two witnesses testified at the hearing:               Attorney Crandall and

J.C.       J.C. was an angry witness, refused Attorney Crandall's

request      to   refer   to   him    as   either    Attorney       Crandall   or

Mr. Crandall,       claimed    that    after    he     terminated       Attorney

Crandall's representation no other lawyer would touch his case

because Attorney Crandall had tainted it, although he refused to

       7   SCR 22.03(2) provides:

            Upon commencing an investigation, the director
       shall notify the respondent of the matter being
       investigated unless in the opinion of the director the
       investigation of the matter requires otherwise.     The
       respondent shall fully and fairly disclose all facts
       and circumstances pertaining to the alleged misconduct
       within 20 days after being served by ordinary mail a
       request for a written response.      The director may
       allow additional time to respond.     Following receipt
       of the response, the director may conduct further
       investigation and may compel the respondent to answer
       questions,   furnish   documents,   and   present   any
       information deemed relevant to the investigation.

       SCR
       8    22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's willful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."

       SCR 20:8.4(h) provides:
       9                         "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                       8
                                                                          No.     2019AP1845-D



disclose the names of attorneys that he had tried to retain.                                At

the end of his testimony, J.C., said, "[y]ou're a bad person,

dude.    You're a bad, bad individual. . . . I don't respect you.

You screwed me over, . . . I'm telling you, you're a bad person,

and I hope you're happy. . . . you're a treat.                             You're a real

tool, dude."

    ¶20     The     referee       found     that      the    OLR   had    established      by

clear,     satisfactory,          and     convincing         evidence      that       Attorney

Crandall    violated        all     of    the       professional        rules   of    conduct

detailed     in     the     OLR's       complaint.           As    to    the    appropriate

sanction,     the       referee      agreed         with    the    OLR     that       Attorney

Crandall's license should be suspended for 60 days.

    ¶21     The referee acknowledged that Attorney Crandall has a

lengthy history of disciplinary matters, and the referee noted

that this court generally follows the concept of progressive

discipline.        However, the referee noted that J.C. was a very

difficult witness who displayed extreme anger toward Attorney

Crandall even though J.C. indicated he had been satisfied with
Attorney Crandall's handling of prior legal matters.

    ¶22     The         referee      also       noted       that    Attorney          Crandall

indicated that during his representation of J.C. and L.S., he

was experiencing family health issues that included taking care

of his father who was suffering from dementia, and he was trying

to balance his law practice with his family responsibilities.

The referee said these factors caused Attorney Crandall to be

distracted        and     impacted       his    ability      to    manage       his    client
responsibilities although they did not relieve him of meeting
                                                9
                                                                    No.       2019AP1845-D



those    responsibilities.            The    referee      said   although          Attorney

Crandall's    family      situation        was    not   necessarily      a    mitigating

factor for the misconduct, it did at least explain, to some

extent, some of the conduct.

    ¶23     The     referee      noted      that     Attorney     Crandall's          prior

disciplinary matters involved conduct somewhat similar to what

occurred in this case, i.e. neglect of client matters, failing

to communicate with clients, failing to return client files in a

timely     manner,     and    failing        to     cooperate     with       the      OLR's

investigation.       Although Attorney Crandall had suggested that a

public reprimand would be an appropriate level of discipline,

the referee said a reprimand would minimize the significance of

Attorney     Crandall's          prior      disciplinary         history       and       the

similarity of his past violations to the ones at issue here.

The referee said even though the record would support a longer

suspension,       given    the      circumstances         surrounding        the     entire

matter, the referee deemed a 60-day suspension appropriate.

    ¶24     We will affirm a referee's findings of fact unless
they are clearly erroneous.                See In re Disciplinary Proceedings

Against    Eisenberg,        2004     WI    14,     ¶5,    269    Wis. 2d       43,      675

N.W.2d 747.       The court may impose whatever sanction it sees fit,

regardless     of    the     referee's           recommendation.          See       In    re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 45, 660 N.W.2d 686.

    ¶25     There is no showing that any of the referee's findings

of fact are clearly erroneous and we adopt them.                      We also agree


                                            10
                                                                              No.     2019AP1845-D



with    the    referee's          legal    conclusions          that     Attorney       Crandall

violated the Supreme Court Rules noted above.

       ¶26    With respect to the appropriate sanction, upon careful

consideration, we agree that a 60-day suspension of Attorney

Crandall's law license is appropriate.                          We reach this conclusion

in spite of the fact that this is Attorney Crandall's sixth

disciplinary proceeding, and, as the referee pointed out, there

does    appear       to      be     a     common        theme     running           through   the

proceedings, which is Attorney Crandall's failure to perform the

work for which he was hired.

       ¶27    We note, however, that it has been ten years since

Attorney Crandall's last suspension, and the misconduct at issue

in    this    case    does    not       appear     to    rise     to    the    level     of   the

misconduct that gave rise to that five-month suspension.

       ¶28    Although no two disciplinary matters are identical,

the imposition of a 60-day suspension is somewhat similar to the

sanction      imposed     in       In     re     Disciplinary          Proceedings       Against

Harris, 2021 WI 31, 396 Wis. 2d 374, 956 N.W.2d 891, in which an
attorney who had six prior disciplinary cases received a 60-day

suspension for four counts of misconduct that involved failing

to keep his clients informed about the status of their cases and

failing to meet basic requirements with respect to court filings

and court dates.            In addition, this case is somewhat analogous

to in In re Disciplinary Proceedings Against Hudec, 2019 WI 39,

386 Wis. 2d 371, 925 N.W.2d 540.                      In that case, an attorney who

had    been    a     subject       of     five    prior     disciplinary             proceedings
received      a    60-day      suspension         for     six     counts       of     misconduct
                                                 11
                                                                  No.    2019AP1845-D



involving    failing      to      act   with     reasonable       diligence          and

promptness in representing a client and failing to keep a client

reasonably informed about the status of the matter.                          Based on

the particular circumstances of this case, and guided by past

precedent,   we    conclude      that   a    60-day    suspension       of    Attorney

Crandall's license is an appropriate sanction.

    ¶29     As is our normal practice, we deem it appropriate to

impose the full costs of this proceeding on Attorney Crandall.

    ¶30     IT IS ORDERED that the license of Eric L. Crandall to

practice law in Wisconsin is suspended for a period of 60 days,

effective February 1, 2022.

    ¶31     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Eric L. Crandall shall pay to the Office of

Lawyer Regulation the full costs of this proceeding, which are

$5,824.25 as of October 6, 2021.

    ¶32     IT   IS    FURTHER    ORDERED     that    Eric   L.   Crandall          shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been
suspended.

    ¶33     IT    IS    FURTHER     ORDERED     that    compliance           with    all

conditions of this order is required for reinstatement.                               See

SCR 22.28(2).




                                        12
    No.   2019AP1845-D




1